Free Fair Association — Incorporation Title 2 O.S. 31 [2-31], 2 O.S. 45 [2-45] (1961), are constitutional. A county free fair association created by 2 O.S. 91 [2-91] (1968) and 2 O.S. 92 [2-92] (1961) et seq., may not incorporate.  The Attorney General has had under consideration your request for an opinion wherein you, in effect, ask: 1. Are 2 O.S. 31 [2-31] — 2 O.S. 45 [2-45] (1961) constitutional? 2. May the Creek County Free Fair Association of Creek County, Oklahoma, incorporate? Title 2 O.S. 31 [2-31] — 2 O.S. 45 [2-45], are sections of the statutes creating Agricultural Fair Corporations, their powers and limitations, and the funding thereof. You do not raise any specific constitutional objections to these sections of the statutes, and none are readily apparent. Statutes are presumed constitutional, unless they are clearly and plainly violative of constitutional limitations. Polk v. Oklahoma Alcoholic Beverage Control Board, Okl., 420 P.2d 520 (1966) and Taff v. State, Okl.,425 P.2d 970 (1966).  It is, therefore, the opinion of the Attorney General that your first question be answered in the. affirmative, in that 2 O.S. 31 [2-31] — 2 O.S. 45 [2-45] (1961), are constitutional.  The Creek County Fair Board referred to in your request is presumably that association elected or appointed by the county commissioners under authority of 2 O.S. 91 [2-91] (1968) and 2 O.S. 92 [2-92] (1961) et seq. These boards are separate and distinct from the agricultural fair corporations referred to in your first question. The members and directors of such association are elected or appointed by the county commissioners. Serving in such a capacity, the members and directors are public officers, whose powers, duties and responsibilities are set out in 2 O.S. 91 [2-91] (1968) and 2 O.S. 92 [2-92] (1961) et seq. Those statutes do not authorize the incorporation of such associations or "fair boards".  The eleventh paragraph of the syllabus of Shaw v. Grumbine, 137 Okl. 95, 278 P. 311 (1929), held: "Public officers have only such authority as is conferred upon them by law, and such authority must be exercised in the manner prescribed by law." It is, therefore, the opinion of the Attorney General that your second question be answered in the negative, in that the Creek County Free Fair Association of Creek County, Oklahoma, may not incorporate.  (Robert D. McDonald)